 1

 2

 3

 4

 5

 6

 7

 8

 9                                    UNITED STATES DISTRICT COURT

10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    SHERRI LEE NORRIS,                                No. 2:17-cv-01861 CKD
13                       Plaintiff,
14           v.                                         ORDER
15    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
16
                         Defendant.
17

18

19          Plaintiff seeks judicial review of a final decision of the Commissioner of Social Security

20   (“Commissioner”) denying an application for Supplemental Security Income (“SSI”) under Title

21   XVI of the Social Security Act (“Act”). The parties have consented to Magistrate Judge

22   jurisdiction to conduct all proceedings in the case, including the entry of final judgment. For the

23   reasons discussed below, the court will grant plaintiff’s motion for summary judgment and deny

24   the Commissioner’s cross-motion for summary judgment.

25   BACKGROUND

26          Plaintiff, born September 26, 1963, applied on July 24, 2013 for SSI, alleging disability

27   beginning July 11, 2011. Administrative Transcript (“AT”) 21, 78-79. Plaintiff alleged she was

28   unable to work due to anxiety, panic attacks, stress, depression, memory loss, and high blood
                                                       1
 1   pressure. AT 78-79. In a decision dated June 15, 2016, the ALJ determined that plaintiff was not

 2   disabled.1 AT 21-29. The ALJ made the following findings (citations to 20 C.F.R. omitted):

 3                  1. The claimant meets the insured status of the Social Security Act
                    through December 31, 2016.
 4
                    2. The claimant has not engaged in substantial gainful activity since
 5                  July 11, 2011, the alleged onset date.
 6                  3. There are no medical signs or laboratory findings to substantiate
                    the existence of a medically determinable impairment prior to July
 7                  11, 2013.
 8                  4. The claimant has the following severe impairments from July 11,
                    2013: depressive disorder and posttraumatic stress disorder.
 9
                    5. The claimant does not have an impairment or combination of
10
     1
             Disability Insurance Benefits are paid to disabled persons who have contributed to the
11
     Social Security program, 42 U.S.C. § 401 et seq. Supplemental Security Income is paid to
12   disabled persons with low income. 42 U.S.C. § 1382 et seq. Both provisions define disability, in
     part, as an “inability to engage in any substantial gainful activity” due to “a medically
13   determinable physical or mental impairment. . . .” 42 U.S.C. §§ 423(d)(1)(a) & 1382c(a)(3)(A).
     A parallel five-step sequential evaluation governs eligibility for benefits under both programs.
14   See 20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S.
     137, 140-142, 107 S. Ct. 2287 (1987). The following summarizes the sequential evaluation:
15
                            Step one: Is the claimant engaging in substantial gainful
16                  activity? If so, the claimant is found not disabled. If not, proceed to
                    step two.
17
                           Step two: Does the claimant have a “severe” impairment? If
18                  so, proceed to step three. If not, then a finding of not disabled is
                    appropriate.
19
                           Step three: Does the claimant’s impairment or combination
20                  of impairments meet or equal an impairment listed in 20 C.F.R., Pt.
                    404, Subpt. P, App.1? If so, the claimant is automatically determined
21                  disabled. If not, proceed to step four.
22                        Step four: Is the claimant capable of performing his past
                    work? If so, the claimant is not disabled. If not, proceed to step five.
23
                           Step five: Does the claimant have the residual functional
24                  capacity to perform any other work? If so, the claimant is not
                    disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5, 107 S. Ct. at 2294 n.5. The Commissioner bears the
28   burden if the sequential evaluation process proceeds to step five. Id.
                                                       2
 1                  impairments that meets or medically equals the severity of one of the
                    listed impairments in 20 CFR Part 404, Subpart P, Appendix 1.
 2
                    6. After careful consideration of the entire record, the undersigned
 3                  finds that the claimant has the residual functional capacity to perform
                    a full range of work at all exertional levels but with the following
 4                  nonexertional limitations: the claimant can perform jobs with no
                    more than occasional changes in the routine work setting; the
 5                  claimant requires routine, repetitive work in a stable environment;
                    the claimant can have no more than occasional interaction with
 6                  members of the public, coworkers and supervisors and the claimant
                    cannot be expected to engage in independent planning and goal
 7                  setting.

 8                  7. The claimant is unable to perform any past relevant work.

 9                  8. The claimant was born on September 26, 1963 and was 47 years
                    old, which is defined as an individual closely approaching advanced
10                  age, on the alleged disability onset date.

11                  9. The claimant has a limited education and is able to communicate
                    in English.
12
                    10. Transferability of job skills is not material to the determination
13                  of disability because using the Medical-Vocational Rules as a
                    framework supports a finding that the claimant is ‘not disabled,’
14                  whether or not the claimant has transferable job skills.

15                  11. Considering the claimant’s age, education, work experience, and
                    residual functional capacity, there are jobs that exist in significant
16                  numbers in the national economy that the claimant can perform.

17
     AT 23-28.
18
     ISSUES PRESENTED
19
            Plaintiff argues that the ALJ committed the following error in finding plaintiff not
20
     disabled: The ALJ erred in discounting plaintiff’s subjective symptom testimony.
21
     LEGAL STANDARDS
22
            The court reviews the Commissioner’s decision to determine whether (1) it is based on
23
     proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record
24
     as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial
25
     evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340
26
     F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable
27
     mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th
28
                                                       3
 1   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

 2   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

 3   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citations omitted).

 4   “The court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one

 5   rational interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

 6          The record as a whole must be considered, Howard v. Heckler, 782 F.2d 1484, 1487 (9th

 7   Cir. 1986), and both the evidence that supports and the evidence that detracts from the ALJ’s

 8   conclusion weighed. See Jones v. Heckler, 760 F.2d 993, 995 (9th Cir. 1985). The court may not

 9   affirm the ALJ’s decision simply by isolating a specific quantum of supporting evidence. Id.; see

10   also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). If substantial evidence supports the

11   administrative findings, or if there is conflicting evidence supporting a finding of either disability

12   or nondisability, the finding of the ALJ is conclusive, see Sprague v. Bowen, 812 F.2d 1226,

13   1229-30 (9th Cir. 1987), and may be set aside only if an improper legal standard was applied in

14   weighing the evidence. See Burkhart v. Bowen, 856 F.2d 1335, 1338 (9th Cir. 1988).

15   ANALYSIS

16          The sole issue before the court is whether the ALJ committed prejudicial error in

17   discounting plaintiff’s subjective symptoms.

18          The ALJ determines whether a disability applicant is credible, and the court defers to the

19   ALJ’s discretion if the ALJ used the proper process and provided proper reasons. See, e.g.,

20   Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1995). If credibility is critical, the ALJ must make an
21   explicit credibility finding. Albalos v. Sullivan, 907 F.2d 871, 873-74 (9th Cir. 1990); Rashad v.

22   Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990) (requiring explicit credibility finding to be

23   supported by “a specific, cogent reason for the disbelief”).

24          In evaluating whether subjective complaints are credible, the ALJ should first consider

25   objective medical evidence and then consider other factors. Bunnell v. Sullivan, 947 F.2d 341,

26   344 (9th Cir. 1991) (en banc). If there is objective medical evidence of an impairment, the ALJ
27   then may consider the nature of the symptoms alleged, including aggravating factors, medication,

28   treatment and functional restrictions. See id. at 345-47. The ALJ also may consider: (1) the
                                                        4
 1   applicant’s reputation for truthfulness, prior inconsistent statements or other inconsistent

 2   testimony, (2) unexplained or inadequately explained failure to seek treatment or to follow a

 3   prescribed course of treatment, and (3) the applicant’s daily activities. Smolen v. Chater, 80 F.3d

 4   1273, 1284 (9th Cir. 1996); see generally SSR 96-7P, 61 FR 34483-01; SSR 95-5P, 60 FR 55406-

 5   01; SSR 88-13. Work records, physician and third party testimony about nature, severity and

 6   effect of symptoms, and inconsistencies between testimony and conduct also may be relevant.

 7   Light v. Social Security Administration, 119 F.3d 789, 792 (9th Cir. 1997). A failure to seek

 8   treatment for an allegedly debilitating medical problem may be a valid consideration by the ALJ

 9   in determining whether the alleged associated pain is not a significant nonexertional impairment.

10   See Flaten v. Secretary of HHS, 44 F.3d 1453, 1464 (9th Cir. 1995). The ALJ may rely, in part,

11   on his or her own observations, see Quang Van Han v. Bowen, 882 F.2d 1453, 1458 (9th Cir.

12   1989), which cannot substitute for medical diagnosis. Marcia v. Sullivan, 900 F.2d 172, 177 n.6

13   (9th Cir. 1990). “Without affirmative evidence showing that the claimant is malingering, the

14   Commissioner’s reasons for rejecting the claimant’s testimony must be clear and convincing.”

15   Morgan v. Commissioner of Social Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999).

16          Plaintiff asserts that the ALJ failed to provide sufficient reasons for discounting her

17   subjective symptoms, citing Brown-Hunter v. Colvin, 806 F.3d 487, 494 (9th Cir. 2015) (ALJ’s

18   failure “to identify the testimony she found not credible” and “link that testimony to particular

19   parts of the record supporting her non-credibility determination” was legal error). See also

20   Treichler v. Comm’r of Soc. Sec., 775 F.3d 1090, 1102-1103 (9th Cir. 2014) (ALJ’s failure to
21   “specifically identify the testimony” he found not credible was error; boilerplate statement that

22   symptoms were not credible to the extent they were inconsistent with the RFC was insufficient);

23   Morsea v. Berryhill, 725 Fed. Appx. 463, 465 (9th Cir. Feb. 12, 2018) (unpublished) (ALJ “failed

24   to identify the testimony from the claimant found not credible and explain what evidence

25   undermined his testimony. Although the ALJ summarized claimant’s testimony and also

26   summarized the medical evidence in the record, the findings were general in nature, which is
27   insufficient for an adverse credibility determination.”), citing Treichler, 775 F.3d at 1102.

28   ////
                                                        5
 1          The ALJ found plaintiff to have two severe impairments: depressive disorder and PTSD.

 2   AT 24. Assessing residual functional capacity, the ALJ summarized plaintiff’s testimony as

 3   follows:

 4                  The claimant testified that she lived with her son. The claimant
                    stated that she suffered from panic attacks and depression. The
 5                  claimant stated she was easily overwhelmed. The claimant reported
                    she did not like to be around people.
 6

 7   AT 26.2 The ALJ also summarized a function report completed by plaintiff in 2013 in which she
 8   “stated that she was able to care for her personal needs, prepare simple meals and perform
 9   household chores. The claimant reported that she was able to shop and drive.”3 AT 26, citing AT
10   253-261.
11          The ALJ found that plaintiff’s impairments could be reasonably expected to cause the
12   alleged symptoms; “however, the claimant’s statements concerning the intensity, persistence and
13   limiting effects of these symptoms are not entirely consistent with the medical evidence and other
14   evidence in the record for the reasons explained in this decision.” AT 26.
15          The ALJ next summarized the objective medical evidence bearing on plaintiff’s mental
16   limitations, including multiple normal mental status examinations in 2013, 2014, 2015, and 2016
17   and a September 2013 Global Assessment Functioning score of 65-70.4 AT 26-27; see AT 375-
18   2
       At the May 2, 2016 hearing, plaintiff testified that she became panicked when she had to go
19   somewhere such as the doctor’s or the grocery store; that she took medication in order to go
     places and “not run out”; had more “bad days” than “good days” in a month; and often felt
20   overwhelmed. AT 43-44. She testified that her symptoms had improved with medication and
     therapy, but that she would have problems staying on the job site for a normal workweek due to
21   mental issues. AT 46. She testified to periods of depression when she did not get out of bed, and
22   stated that she became easily agitated and angry. AT 47-48.
     3
23    In her adult function report, plaintiff also indicated that she had anxiety that made it difficult to
     go places alone or engage in social activities; that she became easily agitated and upset; and that
24   she experienced memory problems as a side effect of medication. AT 253-261.
25   4
       GAF is a scale reflecting the “psychological, social, and occupational functioning on a
26   hypothetical continuum of mental health-illness.” Diagnostic and Statistical Manual of Mental
     Disorders at 34 (4th ed. 2000) (“DSM IV-TR”). A GAF of 61-70 indicates some mild symptoms
27   (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school
     function (e.g., occasional truancy, or theft within the household), but generally functioning pretty
28   well, has some meaningful interpersonal relationships. Id.
                                                         6
 1   376, 491, 547, 553, 582, 588, 617, 665 (normal mental status exams). The ALJ gave great weight

 2   to the opinion of psychiatric consultative examiner Dr. Tim Canty, who examined plaintiff in

 3   September 2013 and concluded she should avoid highly stressful, fast-paced, or highly public

 4   work, but otherwise had no psychiatric work restrictions. AT 26-27; see AT 377. The ALJ

 5   accorded partial weight to a State agency opinion on reconsideration finding that plaintiff was

 6   able to perform simple work with limited public contact, AT 85; however, the ALJ further limited

 7   the RFC due to “some cognitive limits resulting from extensive past alcohol abuse.” AT 27.

 8          The ALJ noted that plaintiff was treated for depression and prescribed medication in 2013;

 9   after a twelve-day hospital stay for depression in January 2014, plaintiff followed up with

10   outpatient treatment and in March 2014 reported feeling stable on medication. AT 26; see AT

11   541.

12          Following the above summary, the ALJ concluded that “[t]he claimant’s subjective

13   complaints are not consistent with the medical evidence. The objective medical evidence does

14   not support the alleged severity of the symptoms.” AT 27-28. However, “[a]n ALJ’s vague

15   allegation that a claimant’s testimony is not consistent with the objective medical evidence,

16   without any specific findings in support of that conclusion is insufficient[.]” Treichler, 775 F.3d

17   at 1103 (internal quotations and citation omitted). “The ALJ must identify the testimony that was

18   not credible, and specify what evidence undermines the claimant’s complaints.” Id., citing

19   Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998) (internal quotations omitted). Here, the

20   ALJ failed to specify which parts of plaintiff’s testimony he deemed not credible, or supply clear
21   and convincing reasons for discounting it.

22          The Treichler court continued:

23                  Nor is the error harmless. Because the ALJ set out his RFC and
                    summarized the evidence supporting his determination, the
24                  government argues that we can reasonably infer that the ALJ rejected
                    Treichler's testimony to the extent it conflicted with that medical
25                  evidence. But we cannot substitute our conclusions for the ALJ’s, or
                    speculate as to the grounds for the ALJ’s conclusions. [Citation
26                  omitted.] Although the ALJ’s analysis need not be extensive, the
                    ALJ must provide some reasoning in order for us to meaningfully
27                  determine whether the ALJ’s conclusions were supported by
                    substantial evidence. [Citation omitted.] No such reasoning is
28                  present here.
                                                      7
 1   775 F.3d at 1103; see also Brown-Hunter, 806 F.3d at 494 (where ALJ “never identified which

 2   testimony she found not credible, and never explained which evidence contradicted that

 3   testimony,” decision failed to meet ALJ’s responsibility to provide reasons for her adverse

 4   determination); Powers v. Colvin, No. 1:15-cv-00077 EPG (E.D. Cal., Order dated June 21, 2016)

 5   (reversing and remanding for reassessment of claimant’s credibility where ALJ failed to specify

 6   clear and convincing reasons to discount it).

 7          Based on the foregoing, the court concludes that plaintiff is entitled to summary judgment.

 8   CONCLUSION

 9          With error established, the court has the discretion to remand or reverse and award

10   benefits. McAllister v. Sullivan, 888 F.2d 599, 603 (9th Cir. 1989). A case may be remanded

11   under the “credit-as-true” rule for an award of benefits where:

12                  (1) the record has been fully developed and further administrative
                    proceedings would serve no useful purpose; (2) the ALJ has failed to
13                  provide legally sufficient reasons for rejecting evidence, whether
                    claimant testimony or medical opinion; and (3) if the improperly
14                  discredited evidence were credited as true, the ALJ would be
                    required to find the claimant disabled on remand.
15

16   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Even where all the conditions for the

17   “credit-as-true” rule are met, the court retains “flexibility to remand for further proceedings when

18   the record as a whole creates serious doubt as to whether the claimant is, in fact, disabled within

19   the meaning of the Social Security Act.” Id. at 1021; see also Dominguez v. Colvin, 808 F.3d

20   403, 407 (9th Cir. 2015) (“Unless the district court concludes that further administrative
21   proceedings would serve no useful purpose, it may not remand with a direction to provide

22   benefits.”); Treichler, 775 F.3d at 1105 (“Where . . . an ALJ makes a legal error, but the record is

23   uncertain and ambiguous, the proper approach is to remand the case to the agency.”).

24          Here, the ALJ’s reasoning for discrediting plaintiff is not clearly articulated and does not

25   support the ALJ’s conclusion. The court finds that remand for further administrative proceedings

26   is necessary so that the credibility of plaintiff’s statements concerning the intensity, persistence,
27   and limiting effects of her symptoms can be properly assessed. The ALJ shall amend his analysis

28   of plaintiff’s credibility to include specific findings that include clear and convincing reasons for
                                                         8
 1   doing so, or shall adjust the decision to award benefits if upon further consideration the ALJ

 2   reconsiders his rejection of plaintiff’s account of the severity and limiting effects of her

 3   symptoms.

 4            Accordingly, IT IS HEREBY ORDERED that:

 5            1. Plaintiff’s motion for summary judgment (ECF No. 15) is granted;

 6            2. Defendant’s cross-motion for summary judgment (ECF No. 16) is denied;

 7            3. The Commissioner’s decision is reversed;

 8            4. This matter is remanded for further proceedings consistent with this order; and

 9            5. The Clerk of the Court shall enter judgment for plaintiff and close this case.

10   Dated: January 10, 2019
                                                       _____________________________________
11
                                                       CAROLYN K. DELANEY
12                                                     UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18   2/norris1861.ssi.ckd

19

20
21

22

23

24

25

26
27

28
                                                         9
